NOT FOR PUBLICATION                      FILED
                      UNITED STATES COURT OF APPEALS                      SEP 4 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                                FOR THE NINTH CIRCUIT

SALVADOR ORTEGA-OROZCO,                          No.   15-70022

                  Petitioner,                    Agency No. A096-385-310

    v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                  Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                            Submitted September 02, 2020**


Before: SCHROEDER, TROTT, and SILVERMAN, Circuit Judges.

         Salvador Ortega-Orozco, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for protection under

the Convention Against Torture (“CAT”).1


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1
         Ortega-Orozco did not meaningfully challenge the IJ’s determination that he
      We have jurisdiction under 8 U.S.C. § 1252. Garcia v. Lynch, 798 F.3d 876,

880 (9th Cir. 2015). We review for substantial evidence the agency’s factual

findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We

review de novo whether a petitioner has been afforded due process. Ibarra-Flores

v. Gonzales, 439 F.3d 614, 620 (9th Cir. 2006). We deny the petition for review.

      The record does not support Ortega-Orozco’s claim that the agency failed to

consider relevant country conditions evidence or otherwise failed to review and

consider the evidence presented. See, e.g., Gonzalez-Caraveo v. Sessions, 882
F.3d 885, 894-95 (9th Cir. 2018) (“There is no indication that the IJ or BIA did not

consider all the evidence before them.”).

      Substantial evidence supports the agency’s denial of CAT protection

because Ortega-Orozco failed to show he will more likely than not be tortured by

or with the consent or acquiescence of the government if returned to Mexico. See

Mairena v. Barr, 917 F.3d 1119, 1125-26 (9th Cir. 2019).

      PETITION FOR REVIEW DENIED.




is ineligible for asylum and withholding of removal in his brief to the BIA or in his
opening brief. Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (the court
lacks jurisdiction to review unexhausted claims); Martinez-Serrano v. INS, 94 F.3d
1256, 1259-60 (9th Cir. 1996) (issues not specifically raised and argued in a
party’s opening brief are waived).


                                            2                                 15-70022